IA115th CONGRESS1st SessionH. J. RES. 59IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Mullin (for himself, Mr. Gosar, Mr. Gohmert, Mr. Cramer, Mrs. Blackburn, Mrs. Radewagen, Mr. Carter of Georgia, Mr. Collins of Georgia, Mr. Sessions, Mr. Biggs, Mr. Francis Rooney of Florida, Mr. Newhouse, Mr. Perry, Mr. Higgins of Louisiana, Mr. Tipton, and Mr. Aderholt) submitted the following joint resolution; which was referred to the Committee on Energy and CommerceJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Environmental Protection Agency relating to Accidental Release Prevention Requirements: Risk Management Programs under the Clean Air Act. 
That Congress disapproves the rule submitted by the Environmental Protection Agency relating to Accidental Release Prevention Requirements: Risk Management Programs under the Clean Air Act (published at 82 Fed. Reg. 4594 (January 13, 2017)), and such rule shall have no force or effect. 